F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         FEB 10 2005
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,                       No. 04-1113
                                                (D.C. No. 00-CR-239 WM)
 vs.                                                    (D. Colo.)

 JUAN ALONSO CALDERON,

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges. **


       Defendant-Appellant Juan Alonso Calderon appeals from his sentence

imposed for supervised release violations. Mr. Calderon’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738, 744 (1967), and moved for leave

to withdraw. The brief was served upon Mr. Calderon and he was given proper

notice under 10th Cir. R. 46.4(B). He has not responded.

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Mr. Calderon originally pleaded guilty to bank larceny, a class C felony, 18

U.S.C. §§ 2113(b), 3559(a)(3), and was sentenced to five months imprisonment

and three years supervised release. After serving his prison term, he admitted to

violating the conditions of his supervised release and was sentenced to an

additional six months imprisonment and 27 months supervised release. However,

after being released from prison the second time, Mr. Calderon once again

violated his supervised release. The district court then revoked supervised release

and sentenced him to nine months imprisonment. It is this sentence Mr. Calderon

appeals.

      We only reverse a sentence imposed for a supervised release violation if it

is “plainly unreasonable.” United States v. Kelley, 359 F.3d 1302, 1304 (10th

Cir. 2004). Here, the district judge was required to revoke Mr. Calderon’s

supervised release, IV R. at 7-8; 18 U.S.C. § 3583(g), and nine months

imprisonment was within the guideline range. U.S.S.G. §§ 7B1.1, 7B1.4.

Likewise, the sentence did not exceed the two-year maximum imprisonment term

for class C felonies. 18 U.S.C. § 3583(e)(3); Kelley, 359 F.3d at 1303 n.1 (“All

revocation sentences . . . must be aggregated in calculating this two-year statutory

maximum.”). And as the district court considered the relevant factors in

rendering its decision, we cannot conclude the sentence is plainly unreasonable.




                                        -2-
See IV R. at 18-23; see also Kelley, 359 F.3d at 1305; 18 U.S.C. § 3553(a). 1

      Accordingly, we dismiss this appeal as frivolous, and grant counsel’s

request to withdraw.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




      1
        In United States v. Booker, 543 U.S. __, 2005 WL 50108, at *25 (2005),
the Supreme Court expressly held that “Section 3553(a) remains in effect, and
sets forth numerous factors that guide sentencing.”

                                        -3-